748 N.W.2d 825 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lonnie Nokeema JOHNSON, Defendant-Appellant.
Docket No. 135808. COA No. 282405.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the December 19, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the Court of Appeals to decide whether to grant, deny, or order other relief, in accordance with MCR 7.205(D)(2).